          Case 3:21-cv-00034-BAJ-RLB            Document 5       02/08/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DAVID W. YOUNG                                                        CIVIL ACTION

VERSUS                                                                21-34-BAJ-RLB

PAT SMITH, ET AL.
                                             ORDER

       Before the Court is the petitioner’s Motion for Stay and Abeyance of Federal Proceedings

(R. Doc. 4). On or about January 14, 2021, the petitioner filed a Petition for Writ of Habeas

Corpus which he asserts is a mixed petition, filed as a “protective petition” to preserve his right

to federal habeas review while he exhausts his state court remedies. The protective petition is

necessary because the petitioner’s sentences expired on January 18, 2021, and by the time his

claims are exhausted he will no longer be “in custody” for purposes of federal habeas review.

       The United States Supreme Court has expressly approved the use of stay-and-abeyance

procedures in “limited circumstances.” Rhines v. Weber, 544 U.S. 269, 277-78 (2005). Faced

with a mixed petition containing both exhausted and unexhausted claims, the Supreme Court

recognized the potential “risk of [petitioners] forever losing their opportunity for any federal

review of their unexhausted claims,” and allowed courts to “stay the petition and hold it in

abeyance while the petitioner returns to state court to exhaust his previously unexhausted

claims.” Id. at 275. The Third Circuit has extended Rhines to allow district courts to stay and

abey petitions containing only unexhausted claims. See Heleva v. Brooks, 581 F.3d 187, 192 (3d

Cir. 2009). A district court may issue a stay where: “(1) good cause exists for the petitioner's

failure to exhaust his claims; (2) the unexhausted claims are not plainly meritless; and (3) the

petitioner has not engaged in dilatory or abusive tactics.” Id. (citing Rhines, 544 U.S. at 277-78).

Considering the Rhines factors, a stay is warranted.
          Case 3:21-cv-00034-BAJ-RLB              Document 5        02/08/21 Page 2 of 3




        First, there is good cause for a stay because dismissal would jeopardize the petitioner's

ability to re-file a habeas petition. If the Court were to dismiss the petitioner's petition, any

subsequent habeas petition would be filed while the petitioner is no longer “in custody,” and

therefore, the Court would lack jurisdiction to consider the petitioner's claims. See Gerber v.

Varano, 512 F. App’x. 131, 135 (3d Cir. 2013) (“Gerber argues that if he fully serves his state

sentences, and ceases to be ‘in custody,’ he may lose the ability to pursue either state or federal

postconviction remedies. There is some merit to his concern.”); Id. at 135-36 (remanding to

district court to determine whether petitioner's argument that any subsequent habeas petition

would be filed after he was no longer in custody established good cause); (Order, Gerber v.

Varano, No. 12-818 (M.D. Pa. Feb. 22, 2013), ECF No. 20) (finding good cause and staying

habeas petition because “the court shares Gerber's concern that if he fully serves his state

sentences, and ceases to be ‘in custody,’ he may lose the ability to pursue either his state or

federal postconviction remedies”); Credico v. McFadden, 17-cv-3372, 2018 WL 3233366, *6

(E.D. Pa. June 14, 2018) (finding good cause for a stay because dismissal might jeopardize

Petitioner's ability to re-file a habeas petition. If the Court were to dismiss Petitioner's petition,

any subsequent habeas petition would be filed while Petitioner is no longer “in custody,” and

therefore, the Court would lack jurisdiction to consider Petitioner's claims.) (report and

recommendation adopted, 2018 WL 3219491 (E.D. Pa. July 2, 2018).

        With respect to the remaining Rhines factors, “in a gray-area scenario, the court should

grant a habeas litigant the benefit of the doubt.” Salas v. Warren, No. 11-5154, 2012 WL

2087733, at *2 n.4 (D.N.J. June 8, 2012); see also Williams v. Ricci, No. 09-1822, 2009 WL

2016156, at *3 (D.N.J. July 7, 2009) (“[W]hen faced with an ambiguous situation, the District
          Case 3:21-cv-00034-BAJ-RLB             Document 5       02/08/21 Page 3 of 3




Court should, out of abundance of caution, err on the side of ensuring that the litigant's

opportunity to seek federal habeas review is preserved.”).

       As such the petitioner’s Motion (R. Doc. 4) should be granted, conditioned on the

petitioner notifying the District Court upon conclusion of his state court proceedings. At that

time, the petitioner shall provide a written status report detailing the conclusion of his state court

exhaustion efforts, and include a copy of the relevant state court disposition. Rhines, 544 U.S. at

277 (cautioning that a petition “should not be stayed indefinitely”). Accordingly.

       IT IS ORDERED that the petitioner’s Motion (R. Doc. 4) is GRANTED, and this

federal habeas case is STAYED AND HELD IN ABEYANCE until the plaintiff exhausts his

state court remedies.

       IT IS FURTHER ORDERED that the petitioner, through counsel, will move this Court

to lift the stay within 60 days of the completion of the state court proceedings, and shall include a

copy of any relevant state court disposition.

       Signed in Baton Rouge, Louisiana, on February 8, 2021.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
